Citation Nr: 0526850	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for Borniak 
II renal cyst, left kidney.

2.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.

3.  Entitlement to an initial compensable rating for scars, 
lateral side, left knee and right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in September 2000 with more than 20 years 
of active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  This case was previously before the 
Board in June 2004.


FINDINGS OF FACT

1.  The veteran's renal cyst results in no problems with 
voiding or renal dysfunction.

2.  The veteran's hemorrhoids are not characterized by active 
bleeding, fissures, or anemia.

3.  The left knee and right wrist scars do not encompass an 
area or areas of 144 square inches (929 sq. cm.) or greater; 
a June 2004 VA examination did not reveal the presence of 
tender and painful scars on objective demonstration.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
Borniak II renal cyst, left kidney are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 
Diagnostic Code 7529 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2004).

3.  The criteria for an initial compensable rating for scars, 
lateral side, left knee and right wrist are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, letters sent in February 2001 and June 2004 
specifically noted the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and whether the appellant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of this 
claim, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of the claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal at this time would not be prejudicial error to the 
claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as well as VA treatment records and VA 
examinations that have assessed the severity of the 
disabilities on appeal.  The veteran has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  As the veteran is appealing the original assignment of 
the rating for his service-connected disabilities, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

I.  Renal cyst

In February 2000 the RO granted service connection for this 
disability and assigned a noncompensable rating, effective 
October 1, 2000.  The veteran's renal cyst is rated under 
Diagnostic Code 7529.  Pursuant to Diagnostic Code 7529, 
benign neoplasms of the genitourinary system are to be rated 
as voiding or renal dysfunction, whichever is predomination.

In this case, there is no evidence (including the January 
2001 VA general medical examination that contained an upper 
abdominal echogram) of problems with voiding or renal 
dysfunction.  While acknowledging the veteran's complaints of 
pain, none of the criteria for a compensable rating have been 
met or more nearly approximated.  After considering all the 
evidence of record, including the veteran's statements, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for this disability.

II.  Hemorrhoids.

In February 2000 the RO granted service connection for this 
disability and assigned a noncompensable rating, effective 
October 2000.  In April 2002 the RO increased the rating for 
this disability to 10 percent, also effective October 2000.

The 10 percent rating currently in effect contemplates the 
presence of large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  In order to warrant a 20 percent rating there 
needs to be demonstrated the presence of internal or external 
hemorrhoids characterized by persistent bleeding, with 
secondary anemia, or with fissures.  Diagnostic Code 7336.

A review of the evidence reveals that the veteran's 
hemorrhoids are not productive of any active bleeding, 
fissures, or anemia.  The January 2001 VA examiner noted that 
the veteran had good sphincter control with no leakage, 
bleeding, or thrombosis that could be seen.  While five 
external hemorrhoids were noted, there were no fissures and 
no evidence of recent bleeding.  Under such circumstances, 
the 10 percent rating currently in effect is appropriate, and 
an increased rating is not warranted.


III.  Left knee and right wrist scars

In February 2000 the RO granted service connection for these 
scar disabilities and assigned a noncompensable rating, 
effective October 1, 2000.

A June 2004 VA scars examination revealed a 3.5 centimeter 
scar over the dorsal aspect of his right hand.  Examination 
of the left knee revealed a 3 by 1.25 centimeter scar along 
the lateral aspect of his left knee.  Both scars demonstrated 
no palpable tenderness, adherence to underlying tissue, 
ulceration, or skin breakdown.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  When regulations are 
changed during the course of an appeal, the criteria that are 
to the advantage of the veteran should be applied.  
VAOPGCPREC 3-2000.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Diagnostic Code 
7803, scars, superficial, unstable warrant a 10 percent 
rating.  Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

As noted, under the prior criteria a 10 percent rating may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7804.  A review 
of the evidence, including the June 2004 VA examination, does 
not reveal the presence of tender and painful scars on 
objective demonstration.  Similarly, Diagnostic Code 7805 is 
not for application in that there is no indication that the 
veteran's left knee or right wrist has any limitation of 
function due to the scars.

As for the revised criteria, the veteran's scars do not 
encompass an area or areas of 144 square inches (929 sq. cm.) 
or greater.  As such, a compensable rating under the prior or 
revised criteria is not warranted.

IV.  Conclusion

As the Board has found that the preponderance of the evidence 
is against ratings in excess of those currently assigned for 
the disabilities on appeal, the benefit of the doubt doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's disabilities have resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable rating for Borniak II 
renal cyst, left kidney is denied.

Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids is denied.

Entitlement to an initial compensable rating for scars, 
lateral side, left knee and right wrist is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


